776 N.W.2d 312 (2010)
In re D.K. and J.K., Minors.
Department of Human Services, Petitioner-Appellee,
v.
Michael Dennis Koenigbauer, Respondent-Appellant, and
Hadley Crawford, Respondent-Appellee.
Docket No. 140038. COA No. 289371.
Supreme Court of Michigan.
January 8, 2010.

Order
On order of the Court, the application for leave to appeal the October 22, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.